Order unanimously modified, on the law, to the extent of denying the motion for summary judgment as to defendant-appellant Ronald Reis, and, as so modified, affirmed, with $20 costs and disbursements to defendant-appellant Ronald Reis and defendant-respondent Fifth Avenue Coach Lines, Inc. There are present issues of fact in respect of the negligence of said defendant-appellant and the contributory negligence of plaintiff-appellant-respondent. The record raises at least an issue of fact as to whether or not the defendant-appellant backed his car into a line of people boarding a bus, or whether plaintiff walked into the defendant-appellant’s car while he was backing up. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.